UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PEABODY COAL COMPANY,                  
                         Petitioner,
                v.
DIRECTOR, OFFICE OF WORKERS’                   No. 00-1299
COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR;
JAMES R. MOONEY,
                      Respondents.
                                       
               On Petition for Review of an Order
                 of the Benefits Review Board.
                         (98-1231-BLA)

                     Argued: January 26, 2001

                      Decided: May 2, 2001

  Before WILKINSON, Chief Judge, WIDENER, Circuit Judge,
    and Raymond A. JACKSON, United States District Judge
    for the Eastern District of Virginia, sitting by designation.



Reversed and remanded by unpublished opinion. Judge Jackson wrote
the majority opinion, in which Chief Judge Wilkinson joined. Judge
Widener wrote a dissenting opinion.


                           COUNSEL

ARGUED: Mark Elliott Solomons, ARTER & HADDEN, L.L.P.,
Washington, D.C., for Petitioner. Roger Daniel Forman, FORMAN &
2                PEABODY COAL CO. v. DIRECTOR, OWCP
CRANE, L.C., Charleston, West Virginia, for Respondents. ON
BRIEF: Laura Metcoff Klaus, ARTER & HADDEN, L.L.P., Wash-
ington, D.C., for Petitioner.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

JACKSON, District Judge:

  Peabody Coal Company petitions for review of an order of the
Benefits Review Board affirming an Administrative Law Judge’s
award of federal black lung benefits to James Mooney. For the rea-
sons that follow, we reverse and remand.

                                      I.

   James Mooney ("Mooney") worked as a general laborer in the coal
mines for twenty-seven years. J.A. 61, 62. His job required him to
pull mining cables, shovel dust, dig ditches, wash equipment, and set
timbers. J.A. 61. In May of 1987, Mooney quit his job as a general
laborer at Peabody Coal Company ("Peabody") because he no longer
had enough breath to perform his job. J.A. 61.

   As a result of his condition, Mooney has filed three claims for fed-
eral black lung benefits. Mooney’s first two claims were denied
because he failed to prove, inter alia, that he suffered from pneumo-
coniosis. J.A. 7. With respect to Mooney’s third claim — which is the
subject of this appeal — an administrative law judge ("ALJ") awarded
benefits, finding that Mooney had proven the requisite elements by a
preponderance of the evidence.1 The ALJ also addressed whether
    1
   "In order to obtain federal black lung benefits, a claimant must prove
by a preponderance of the evidence that: ‘(1) he has pneumoconiosis; (2)
the pneumoconiosis arose out of his coal mine employment; (3) he has
a totally disabling respiratory or pulmonary condition; and (4) pneumo-
coniosis is a contributing cause to his total respiratory disability.’" Island
Creek Coal Co. v. Compton, 211 F.3d 203, 207 (4th Cir. 2000).
                  PEABODY COAL CO. v. DIRECTOR, OWCP                          3
Mooney had shown "a material change in conditions," a requirement
for any claimant filing a duplicate claim. 20 C.F.R. § 725.309(d) (1987).2
The ALJ concluded that Mooney had shown a material change by
proving — in contrast to his prior claims — that he met all the
requirements for benefits eligibility. J.A. 52. The Benefits Review
Board ("BRB") affirmed, holding that Mooney had established a
material change in conditions by submitting evidence which demon-
strated "a reasonable probability that it would change the prior admin-
istrative result." J.A. 37.

   Peabody subsequently filed a motion for reconsideration with the
BRB, requesting that it reconsider its holding in light of Lisa Lee
Mines v. Director, OWCP, 86 F.3d 1358 (4th Cir. 1996), in which we
approved of the "one element" standard, requiring a "claimant to
prove, under all of the probative medical evidence of his condition
after the prior denial, at least one of the elements previously adjudi-
cated against him" to show a material change in conditions. 86 F.3d
at 1362 (emphasis in original). The Board granted the motion for
reconsideration, but again concluded that the ALJ’s findings were
"tantamount to a finding of a material change in conditions under
[Lisa Lee]" because the ALJ found "that the previously unestablished
element of pneumoconiosis was established by the newly submitted
evidence." J.A. 30-31.

   Peabody then filed an appeal in this court, and we remanded the
case to an ALJ by unpublished order for reconsideration in light of
Lisa Lee. J.A. 28. The ALJ again awarded benefits to Mooney upon
remand, concluding that he had demonstrated a material change in
conditions by establishing "the existence of pneumoconiosis with
  2
   Section 725.309(d) provided in pertinent part:
      In the case of a claimant who files more than one claim for bene-
      fits under this part, the later claim shall be merged with the ear-
      lier claim for all purposes if the earlier claim is still pending. If
      the earlier miner’s claim has been finally denied, the later claim
      shall also be denied, on the grounds of the prior denial, unless
      the deputy commissioner determines that there has been a mate-
      rial change in conditions or the later claim is a request for modi-
      fication and the requirements of § 725.310 are met.
4               PEABODY COAL CO. v. DIRECTOR, OWCP
newly-submitted evidence." J.A. 19. The BRB affirmed, J.A. 12, and
Peabody filed a timely petition for review in this court. J.A. 1.

                                   II.

   Peabody argues on appeal that the ALJ erred in determining that
Mooney had established a material change in conditions since he
failed to prove one of the elements previously adjudicated against him
as required by Lisa Lee. Specifically, Peabody contends that the
ALJ’s finding that Mooney has pneumoconiosis — which was the
element previously adjudicated against him in his earlier claims —
was not supported by substantial evidence. We agree.

   We review the BRB’s decision by undertaking an independent
review of the record to determine whether the ALJ’s findings of fact
are supported by substantial evidence. See Island Creek Coal Co., 211
F.3d at 208. "‘Substantial evidence is more than a mere scintilla’; it
is ‘such relevant evidence as a reasonable mind might accept as ade-
quate to support a conclusion.’" Id. at 207-08 (quoting Consolidated
Edison Co. v. NLRB, 305 U.S 197, 229 (1938)).

   In finding that Mooney has pneumoconiosis and thus that he had
proven a material change in conditions, the ALJ summarized his find-
ings as follows:

      I interpret Dr. Tuteur’s diagnosis of no "significant" coal
      workers’ pneumoconiosis as a positive finding of "insignifi-
      cant coal workers’ pneumoconiosis." I also find Dr.
      Acosta’s diagnosis of coal workers’ pneumoconiosis to be
      adequately documented and reasoned. . . . Relying on the
      opinions of Drs. Tuteur and Acosta, I find that the newly-
      submitted evidence establishes the existence of pneumoco-
      niosis.

J.A. 19 (citations omitted). Accordingly, the validity of the ALJ’s
conclusion that Mooney suffers from pneumoconiosis depends
entirely upon the opinions tendered by Drs. Tuteur and Acosta.

    Dr. Acosta filled out a standard form provided by the United States
                PEABODY COAL CO. v. DIRECTOR, OWCP                        5
Department of Labor, in which he wrote "Occ. Coal Pneumoconiosis"
as his diagnosis and checked a "yes" box that indicated that it was his
opinion that the diagnosed condition related to dust exposure "in the
patient’s coal mine employment." J.A. 78. The form asked for a medi-
cal rationale for the diagnosis, but that portion of the form was left
blank. J.A. 78. The remaining parts of the form contain general infor-
mation such as Mooney’s medical history, his work history, and find-
ings from his physical examination, J.A. 75-77, but any reasoning
supporting Acosta’s diagnosis is conspicuously absent. Furthermore,
as the ALJ noted, "the record [did not] reflect Dr. Acosta’s creden-
tials." J.A. 44. As a result, we hold that the ALJ erred when he cred-
ited Acosta’s report because it did not provide any explanation or
basis for the conclusion that Mooney has pneumoconiosis nor did it
even so much as list Acosta’s credentials; accordingly, his report can-
not be considered "a reasoned medical opinion."3 20 C.F.R.
§ 718.202(a)(4) (requiring that a medical opinion underlying a finding
that a claimant suffers from pneumoconiosis be supported by "a rea-
soned medical opinion"); see also Lango v. Director, OWCP, 104
F.3d 573, 577 (3d Cir. 1997) ("The mere statement of a conclusion
by a physician, without any explanation of the basis for that state-
ment, does not take the place of the required reasoning."); cf. Milburn
Colliery Co. v. Hicks, 138 F.3d 524, 530 (4th Cir. 1998) (holding that
an expert who checked a box verifying that a blood gas test was techi-
cally acceptable lent little additional persuasive authority to the
study).

   Although Dr. Tuteur provided a "reasoned medical opinion," his
report also fails to provide substantial evidence supporting the ALJ’s
conclusion that Mooney suffers from pneumoconiosis. Tuteur ulti-
mately concluded that "with reasonable medical certainty, Mr. James
  3
   We also note that even if Acosta’s report could be considered a "rea-
soned medical opinion," the record is devoid of any evidence that pneu-
moconiosis was a contributing cause of Mooney’s total respiratory
disability. At oral argument, Mooney argued that Acosta’s report consti-
tuted substantial evidence of causation, but our review of that report indi-
cates differently. Acosta opined only that "the diagnosed condition
related to dust exposure in the patient’s coal mine employment"; he
expressed no view regarding whether the "diagnosed condition" was a
contributing cause of Mooney’s disability.
6               PEABODY COAL CO. v. DIRECTOR, OWCP
K. Mooney, Sr. does not have clinically significant, physiologically
significant, or radiographically significant coal workers’ pneumoconi-
osis." J.A. 102. The ALJ interpreted that single sentence as a specific
"finding of insignificant coal workers’ pneumoconiosis." J.A. 11.
Although we admit that Tuteur’s one-sentence conclusion is suscepti-
ble of more than one construction if read in isolation — including the
one adopted by the ALJ — we can discern only one plausible inter-
pretation when the statement is properly read in context. See Piney
Mountain Coal Co. v. Mays, 176 F.3d 753, 763 (4th Cir. 1999) (read-
ing a physician’s opinion in its "full context"). That is, although inart-
fully drafted, Tuteur was expressing an opinion that Mooney does not
suffer from pneumoconiosis.

   The absence of any other statements or findings in Tuteur’s report
that identify the presence of pneumoconiosis, insignificant or other-
wise, supports a finding of no pneumoconiosis. First, Tuteur found no
indication of pneumoconiosis in Mooney’s blood gas tests, x-rays, or
any of the other tests that he reviewed. J.A. 100, 102. Second, Tuteur
explicitly attributed Mooney’s breathlessness not to pneumoconiosis,
but entirely to "a primary pulmonary disorder, other than coal work-
er’s pneumoconiosis (chronic obstructive pulmonary disease), and
arteriosclerotic heart disease of substantial severity." J.A. 101; see
also J.A. 102 (opining that Mooney’s "primary pulmonary process,
namely cigarette-smoke-induced chronic obstructive pulmonary dis-
ease . . . accounts for his respiratory symptoms"). Tuteur further
found that Mooney’s other symptoms are "not regular features of coal
workers’ pneumoconiosis." J.A. 101. Indeed, there is not even a sin-
gle sentence — other than the one misconstrued by the ALJ — that
even arguably supports the ALJ’s interpretation that Tuteur diagnosed
"insignificant pneumoconiosis." Accordingly, we hold that the ALJ
drew an unreasonable inference from Tuteur’s report; rather than sup-
porting the ALJ’s decision, the only logical reading is that it consti-
tutes substantial evidence that Mooney does not have
pneumoconiosis.

                            CONCLUSION

  In sum, Mooney was required to prove, inter alia, a material
change in conditions in order to receive federal black lung benefits.
The reports submitted by Drs. Acosta and Tuteur, however, do not
               PEABODY COAL CO. v. DIRECTOR, OWCP                    7
constitute substantial evidence of pneumoconiosis and are thus insuf-
ficient to establish a material change in conditions. We therefore
reverse the order of the BRB and remand for entry of an appropriate
order denying benefits to Mooney.4

                                      REVERSED AND REMANDED

WIDENER, Circuit Judge, dissenting:

  I respectfully dissent.

  I would affirm on the opinion of the Benefits Review Board.
  4
   In light of our conclusion that the ALJ’s decision was not supported
by substantial evidence, we need not address Peabody’s other conten-
tions on appeal.